ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_04_EN.txt.                      341 	




                              DISSENTING OPINION OF JUDGE BENNOUNA

                     [English Original Text]
                        Interpretation of the Convention — Discretionary power of State party —
                     Reasonableness of a whaling programme “for purposes of scientific research” —
                     Aim of a whaling programme “for purposes of scientific research” — Choice
                     between lethal and non-lethal methods — Determination of sample sizes — Bases
                     for the Court’s findings — Need to decide whether JARPA II is of a “commercial”
                     nature — JARPA II not of a “commercial” nature — Court substituting itself for
                     Convention bodies — Co-operation between States parties to the Convention.


                        To my great regret, I have had to vote against points 2, 3, 4, 5 and 7 of
                     the Judgment’s operative paragraph, since I do not agree with the major-
                     ity’s interpretation of the relevant provisions of the International Con-
                     vention for the Regulation of Whaling of 2 December 1946 (hereinafter
                     the “Convention”) and of the Schedule annexed thereto (hereinafter the
                     “Schedule”).
                        I regret, in particular, that the majority has failed to adhere to the
                     methods of interpretation envisaged by the Vienna Convention on the
                     Law of Treaties (Arts. 31 and 32), which have the status of customary
                     law, and has consequently failed to confine itself to a strictly legal analy-
                     sis of the Parties’ obligations. I know that the issue of whaling is one that
                     carries a heavy emotional and cultural charge, nourished over the centu-
                     ries by literature, mythology and religious writings. This background was
                     indeed evoked before the Court, but the judges, while they cannot ignore
                     it, are bound, by virtue of their function, to ensure that it does not
                     impinge in any way on their strictly legal analysis. The best way for the
                     Court to contribute to the promotion of co‑operation between the States
                     concerned is to do justice by applying international law, in accordance
                     with its Statute.
                        Unfortunately, the approach adopted by the majority remains some-
                     what “impressionistic”, inasmuch as it rests essentially on queries, doubts
                     and suspicions, based on a selection of indicators from among the mass
                     of reports and scientific studies.
                        The Convention was adopted in 1946, in a context very different from
                     that in which the Court is called upon to interpret and apply it today. The
                     consumption of whale meat has fallen dramatically, so as to have become
                     negligible, and the whaling industry has declined accordingly. The fact
                     nonetheless remains that, when interpreting a provision of the Conven-
                     tion, the Court is bound to take account of the objectives set out in its
                     Preamble, in particular the conservation and sustainable development of
                     whale stocks. The Court cannot content itself with stating that “neither a
                     restrictive nor an expansive interpretation of Article VIII is justified”, and

                     119




8 CIJ1062.indb 366                                                                                     18/05/15 09:29

                     342 	       whaling in the antarctic (diss. op. bennouna)

                     that programmes for purposes of scientific research “may pursue an aim
                     other than either conservation or sustainable exploitation of whale
                     stocks” (Judgment, para. 58). But we are not concerned here with the
                     issue of whether the interpretation should be “restrictive” or “expansive”,
                     but rather with determining “the ordinary meaning to be given to the
                     terms of the treaty in their context and in the light of its object and pur-
                     pose” (Vienna Convention, Art. 31, para. 1).
                        What the Court has to do is to confront Article VIII, as an integral
                     part of the Convention, with the latter’s object and purpose, and to ask
                     itself whether, in light of its ordinary meaning, the research programme,
                     in this case JARPA II, is fully covered by this provision.
                        Furthermore, Article VIII must be analysed in the context of the other
                     provisions of the Convention and of its Schedule, as amended since its
                     adoption. Under that Article, any State party may “grant to any of its
                     nationals a special permit authorizing that national to kill, take and treat
                     whales for purposes of scientific research”, subject to such conditions as it
                     “thinks fit”. In so doing, the State in question is not required to comply
                     with the other provisions of the Convention, in particular those relating to
                     commercial whaling. At the time when the Convention was adopted, the
                     only concern was to regulate and not to prohibit this category of whaling.
                     And it was for that reason that the power given to a State party to grant
                     permits “for scientific research” was a very wide one, since commercial
                     whaling was regulated by the Convention and subject to compliance with
                     the latter’s objectives. As long as it remained within the framework of sci-
                     entific research, the Government concerned was free to decide on the use to
                     be made of the proceeds from the sale of killed and processed whales. It is
                     implicit that any proceeds from the sale of such whales must be allocated to
                     the objective of scientific research, which lies at the heart of Article VIII,
                     and which justifies the exemption of the State party concerned from all of
                     the other obligations relating to the regulation of commercial whaling.
                        I accept, as the Court points out (Judgment, para. 61), that a State
                     party’s discretionary power under Article VIII of the Convention does
                     not mean that the killing, taking and treating of whales depends “simply
                     on that State’s perception”.
                        I am likewise of the view that a State party, in exercising this power,
                     must satisfy itself that “the programme’s design and implementation are
                     reasonable in relation to achieving its stated objectives”, and that “[t]his
                     standard of review is an objective one” (ibid., para. 67).
                        The wide normative power which Article VIII nevertheless gives to
                     States parties in issuing permits is offset by the supervision exercised by
                     the central body established by the Convention, namely the International
                     Whaling Commission (Convention, Art. III) (hereinafter the “Commis-
                     sion”), assisted by the Scientific Committee. Thus, under the terms of
                     paragraph 3 of Article VIII, the State concerned
                           “shall transmit to such body as may be designated by the Commission,
                           in so far as practicable, and at intervals of not more than one year,

                     120




8 CIJ1062.indb 368                                                                                    18/05/15 09:29

                     343 	       whaling in the antarctic (diss. op. bennouna)

                           scientific information available to that Government with respect to
                           whales and whaling, including the results of research conducted pur-
                           suant to paragraph 1 of this Article and to Article IV”.
                         The Judgment recognizes that Japan has complied with its procedural
                     obligations in relation to the Commission and to the Scientific Commit-
                     tee, in particular by submitting proposals of special permits prior to their
                     granting, as required under paragraph 30 of the Schedule.
                         Clearly, the Commission’s adoption in 1982 of the moratorium on
                     commercial whaling (Schedule, para. 10 (e), the number of whales to be
                     taken for commercial purposes being set at zero), which entered into
                     force during the 1985‑1986 season, would have an impact on the meaning
                     and structure of the provisions of the Convention and its Schedule. Japan,
                     having initially opposed the moratorium, withdrew its objection in 1987.
                     However, we should not lose sight of the fact that the moratorium was,
                     by definition, only a provisional decision, pending an evaluation, envis-
                     aged for 1990, which ultimately never took place.
                         In parallel with its acceptance of the moratorium, Japan launched its
                     JARPA research programme. However, there is nothing to lead one to
                     suppose, a priori, as was suggested by Australia (Judgment, para. 101),
                     that this was a way of continuing commercial whaling under a different
                     legal guise. In reality, there was nothing surprising in itself about the
                     launch of JARPA, since the moratorium on commercial whaling now
                     prevented access to certain kinds of information about whales, which
                     were needed for scientific research. It has, however, been established that
                     research on whale stocks, and in particular on their diet, had an impor-
                     tant role to play as a source of knowledge of the marine ecosystem and its
                     resources. Moreover, in 2006 the Commission did not dispute JARPA’s
                     contribution in this regard. In any event, as the Judgment correctly points
                     out, the operation and legality of JARPA are not at issue here (ibid.,
                     para. 99). What is in fact at issue here is JARPA II, which succeeded
                     JARPA with effect from the 2005‑2006 season.
                         The legality of this second programme has been challenged before the
                     Court by Australia, which claims that it is not “a programme for pur-
                     poses of scientific research within the meaning of Article VIII of the Con-
                     vention”, and that, in authorizing and implementing it, Japan has been in
                     breach of paragraph 10 (e) of the Schedule on the moratorium on com-
                     mercial whaling, of paragraph 7 (b) on the Southern Ocean Sanctuary,
                     and of paragraph 10 (d) on the moratorium on factory ships.
                         The position adopted by the majority is thus a surprising one, since it
                     amounts to devoting the essence of the reasoning to showing that
                     JARPA II is not a programme “for purposes of scientific research”, while
                     ultimately avoiding the issue of what the true aim of such a programme
                     is.
                         The Court begins by declining to establish a definition of the notion of
                     “scientific research”, of which there is not one in the Convention. As
                     regards the definition proposed by the experts, the Court considers that it

                     121




8 CIJ1062.indb 370                                                                                  18/05/15 09:29

                     344 	       whaling in the antarctic (diss. op. bennouna)

                     is not applicable in the present case (Judgment, para. 86). However,
                     immediately afterwards, the Court undertakes an analysis of the meaning
                     of the phrase “for purposes of scientific research” (ibid., para. 87), which
                     might be regarded as something of a paradox. In effect, the Court seeks
                     to determine the purpose of a given activity without having first clarified
                     what that activity consists of. This is a perilous exercise, all the more so
                     since what it turns out to consist in is a discussion of whether the design
                     and implementation of the programme “are reasonable in relation to its
                     stated scientific objectives” (ibid., para. 88).
                        It becomes apparent, reading the Court’s subsequent reasoning, that in
                     reality it fails to apply the test of correspondence between the pro-
                     gramme’s objectives, on the one hand, and its design and implementation
                     on the other. Thus the Judgment (in paragraphs 135 to 156) essentially
                     undertakes a comparison between JARPA and JARPA II, in order to
                     conclude that the latter has not been conducted “for purposes of scientific
                     research”. And this is said to be because the programme has utilized
                     lethal methods, when it could have had greater recourse to non‑lethal
                     methods. However, nowhere does the majority demonstrate the existence
                     of a requirement on the State concerned to give priority to non‑lethal
                     methods in the conduct of scientific research.
                        The Court seeks to remedy the lack of such an obligation by invoking
                     (Judgment, para. 144) the inadequacy of Japan’s analysis of non‑lethal
                     methods, and its failure to give due regard to IWC resolutions and Guide-
                     lines, despite the fact that, by their nature, these are not binding upon
                     that State. We may well ask ourselves how a legal obligation can derive
                     from the inadequacy of an analysis, or from a failure to have regard to
                     acts of international bodies which carry no normative force in relation to
                     those to whom they are addressed.

                        In my view, a State is perfectly entitled, for purposes of scientific
                     research, to eschew the use of non‑lethal methods if it considers them too
                     costly and, if need be, to fund the costs of research out of the proceeds
                     from the sale of the whales taken and processed.
                        But the Court does not stop there in its comparison between JARPA
                     and JARPA II. It queries the latter’s scale, again by reference to the for-
                     mer (ibid., paras. 145 to 156). It concludes this comparison by noting
                     “weaknesses in Japan’s explanation” (ibid., para. 156), relying largely on
                     these to justify the assumption made about Japan’s intention :

                              “These weaknesses also give weight to the contrary theory advanced
                           by Australia — that Japan’s priority was to maintain whaling opera-
                           tions without any pause, just as it had done previously by commenc-
                           ing JARPA in the first year after the commercial whaling moratorium
                           had come into effect for it.” (Ibid.)
                        Despite having proceeded on the premise that it would not define scien-
                     tific research, the majority then, however, engages in a detailed analysis of

                     122




8 CIJ1062.indb 372                                                                                   18/05/15 09:29

                     345 	       whaling in the antarctic (diss. op. bennouna)

                     sample sizes for each species, identifying five stages in this process, illus-
                     trated by statistical studies (Judgment, paras. 157 to 202).

                        At the close of this whole arduous and complex discussion, the Court
                     concludes that “this raises further concerns about whether the design of
                     JARPA II is reasonable in relation to achieving its stated objectives”
                     (ibid., para. 198). These concerns are based on a very elaborate structure
                     of statistics and studies, but a series of concerns cannot result in certainty,
                     namely that there has been a legal breach of an international obligation.

                        Is it possible, nonetheless, to exclude all reasonable doubt by compar-
                     ing sample sizes and actual catches ?
                        Having undertaken such an exercise (ibid., paras. 199 to 211), the Court
                     again asserts that the discrepancy noted between sample sizes and the
                     actual take of whales “cast[s] further doubt on the characterization of
                     JARPA II as a programme for purposes of scientific research” (ibid.,
                     para. 212). Thus, the Judgment, having again noted this discrepancy in
                     the case of minke whales, goes on to state that “[t]his adds force to Aus-
                     tralia’s contention that the target sample size for minke whales was set for
                     non‑scientific reasons” (ibid., para. 209). In other words, if Japan had
                     taken all the whales provided for in the sample, that would have sufficed
                     to make the programme a credible one “for purposes of scientific
                     research”. Such a finding would, moreover, contradict the previous
                     emphasis on the priority of non‑lethal methods over lethal methods.

                        In its final conclusion on the issue of whether JARPA II has been con-
                     ducted for purposes of scientific research (ibid., paras. 223 to 227), the
                     Court finds that “the use of lethal sampling per se is not unreasonable in
                     relation to the research objectives of JARPA II” (ibid., para. 224), but it
                     is only by comparing the latter with JARPA that it finds that the size of
                     the samples for minke whales has been significantly increased, even
                     though, in absolute terms, the proportion of whales actually taken was
                     limited. Thus, in relation to the minke whale population, which numbers
                     between 338,000 and 1,486,000 individuals (Memorial of Australia,
                     Vol. I, para. 2.116), the actual total take of minke whales for the entire
                     JARPA II programme did not exceed 3,264 individuals (ibid., Fig. 6, and
                     Counter‑Memorial of Japan, pp. 178 and 181).
                        Are all of these concerns and queries sufficient for the Court to con-
                     clude that JARPA II was not designed and implemented “for purposes of
                     scientific research” (Judgment, para. 227) ?
                        The Court then addresses (ibid., para. 228) Australia’s contentions
                     regarding Japan’s breaches of the Schedule, namely the moratorium on
                     commercial whaling (para. 10 (e)), the factory ship moratorium
                     (para. 10 (d)), and the prohibition on commercial whaling in the South-
                     ern Ocean Sanctuary (para. 7 (b)). One might have expected, at this stage
                     in the reasoning, that the Court would ask itself whether JARPA II was
                     designed and implemented for commercial purposes. Indeed, the Conven-

                     123




8 CIJ1062.indb 374                                                                                     18/05/15 09:29

                     346 	      whaling in the antarctic (diss. op. bennouna)

                     tion envisages only three categories of whaling (commercial whaling,
                     whaling “for purposes of scientific research”, and aboriginal subsistence
                     whaling). Leaving aside the latter category, which is not at issue in this
                     case, the sole remaining choice lies between the first two categories.
                     Indeed, both Parties and the intervening State do not dispute this, as the
                     Court points out (Judgment, para. 229). Furthermore, it was on the alle-
                     gation that JARPA II was of a commercial nature that Australia based its
                     claim that the above provisions of the Schedule had been breached.
                        Why, then, does the Court refuse “to evaluate the evidence in support
                     of the Parties’ competing contentions about whether or not JARPA II
                     has attributes of commercial whaling” (ibid., para. 230) ?

                        The Court begins by noting that the moratorium on factory ships
                     (para. 10 (d) of the Schedule) makes no explicit reference to commercial
                     whaling, unlike those imposing the moratorium on commercial whaling
                     and establishing the Southern Ocean Sanctuary. Yet the Court nonethe-
                     less interprets paragraphs 10 (e) and 7 (b) of the Schedule, which con-
                     cern these two latter matters, as not relating exclusively to commercial
                     whaling. According to the Court, any contrary interpretation “would
                     leave certain undefined categories of whaling activity beyond the scope of
                     the Convention” (Judgment, para. 229). I must confess that I cannot see
                     what is the basis for this expansive interpretation of clear texts which
                     prohibit commercial whaling ; nor can I work out which, from among the
                     methods of interpretation envisaged by the Vienna Convention, is that
                     relied on here.

                       I now return to the Court’s finding concerning paragraph 10 (d) of the
                     Schedule in relation to the moratorium on factory ships. It is true that
                     this provision makes no explicit reference to commercial whaling. How-
                     ever, examination of the travaux préparatoires in this regard explains
                     why, unlike the other two subparagraphs of the Schedule with which we
                     are concerned, it contains no such reference.

                       Paragraph 10 (d) of the Schedule originated in a proposal by the
                     United States for a moratorium on commercial whaling. This proposal
                     was taken up by Panama, which proposed that it be divided into two
                     parts, with, on the one hand, a moratorium on factory ships and, on the
                     other, one on land station operations (see Chairman’s Report of the
                     Thirty‑First Annual Meeting, Report of the International Whaling Com-
                     mission, Vol. 30, 1980, p. 26, Counter‑Memorial of Japan, Vol. II,
                     Ann. 46 ; see also P. W. Birnie, International Regulation of Whaling : From
                     Conservation of Whaling to Conservation of Whales and Regulation of
                     Whale Watching, Vol. 1, Oceana Publs., 1985, p. 505). Only the first part
                     of the proposal was adopted by the Commission, and became the current
                     paragraph 10 (d) of the Schedule. The moratorium on factory ships was
                     thus drafted on the basis of a proposal for a moratorium on commercial
                     whaling, and it was clear at the time of its adoption that it only concerned

                     124




8 CIJ1062.indb 376                                                                                  18/05/15 09:29

                     347 	      whaling in the antarctic (diss. op. bennouna)

                     commercial whaling. It follows that paragraphs 10 (d), 10 (e) and 7 (b)
                     of the Schedule thus apply solely to commercial whaling.


                       I therefore believe that the majority was not entitled to dispense with
                     an examination of the question whether JARPA II was of a commercial
                     nature. Clearly, it could not have so found, since any commercial activity
                     must be conducted with a view to profit, even if that is not achieved.
                     However, this is simply not the case for JARPA II, or for the special per-
                     mits issued thereunder, since the proceeds from the sale of whales taken
                     and processed are given to a non‑profit whale research institute.

                        I would add that the position taken by the majority is not only
                     unfounded in law, but has failed to take account of the spirit of the Con-
                     vention, which aims at strengthening co‑operation between States parties
                     for the purposes of managing a shared resource. The Commission and the
                     Scientific Committee play a key role in this regard. In particular, they are
                     required to conduct periodic examinations of the special permits granted
                     by States parties and to comment thereon, including on aspects which
                     might be improved. Moreover, they performed this task in relation to
                     JARPA, as is shown by the list of resolutions adopted by the Commis-
                     sion. As things stand at present, JARPA II underwent a prior examina-
                     tion in 2005, and its periodic examination is currently under way. The
                     results are due to be published shortly. In other words, neither the Com-
                     mission nor the Scientific Committee has yet had the opportunity to pass
                     judgment on the implementation of JARPA II. In engaging in an evalua-
                     tion of the programme, the Court has, in a sense, substituted itself for
                     these two bodies.
                        In order to strengthen the object and purpose of the Convention, it is
                     clearly desirable that States parties should act within the institutional
                     framework established by the latter. That would probably be the best way
                     of strengthening multilateral co‑operation between States parties in
                     defence of their common interest — as the Preamble to the Convention
                     emphasizes — and of enabling them to arrive at an authentic interpreta-
                     tion of the Convention.

                                                             (Signed) Mohamed Bennouna.




                     125




8 CIJ1062.indb 378                                                                                  18/05/15 09:29

